Case 2:19-cv-02594-JPM-cgc Document 76 Filed 12/20/19 Page 1 of 3                      PageID 319




                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

CARLOS BOYLAND, individually and
on behalf of all others similarly situated,

       Plaintiff,

v.                                                                   Case No. 2:19-cv-02594

MID-SOUTH TRANSPORTATION
MANAGEMENT, INC.,

      Defendant.
______________________________________________________________________________

               JOINT MOTION FOR ENTRY OF CONSENT ORDER
______________________________________________________________________________

       The parties jointly move for the entry of the attached consent order conditionally certifying

this FLSA collective action case. The parties also seek the Court’s approval of the exhibits

attached to the consent order.

       In support of this motion, the parties submit, for the Court’s review and consideration:

       Exhibit A:      Proposed Consent Order

       Exhibit B:      Proposed Court Approved Notice

       Based on the foregoing, the parties respectfully request that the Court grant this joint

motion. By consenting to conditional certification, Defendant does not waive its right to later seek

decertification of the collective action.
Case 2:19-cv-02594-JPM-cgc Document 76 Filed 12/20/19 Page 2 of 3           PageID 320




                                   Respectfully submitted,


                                   /s/ William B. Ryan
                                   William B. Ryan – TN Bar #20269
                                   Janelle C. Osowski – TN Bar #31359
                                   DONATI LAW, PLLC
                                   1545 Union Avenue
                                   Memphis, TN 38104
                                   Telephone: 901-278-1004
                                   Fax: 901-278-3111
                                   Email: billy@donatilaw.com
                                           janelle@donatilaw.com

                                   and

                                   Rachhana T. Srey – MN Bar #340133
                                   (admitted generally to the W.D. Tenn.)
                                   NICHOLS KASTER, PLLP
                                   4600 IDS Center
                                   80 South 8th Street
                                   Minneapolis, MN 55402
                                   Telephone: 612-256-3200
                                   Fax: 612-338-4878
                                   Email: srey@nka.com

                                   ATTORNEYS FOR PLAINTIFFS AND THE
                                   PUTATIVE COLLECTIVE ACTION

                                   &

                                   /s/Justin R. Barnes
                                   Justin R. Barnes – TN Bar #32519
                                   Jay A. Ebelhar – TN Bar #22770
                                   William R. Moseley – GA Bar #526508
                                   (admitted pro hac vice)
                                   JACKSON LEWIS P.C.
                                   171 17th Street NW, Ste. 1200
                                   Atlanta, GA 30363
                                   Telephone: 404-525-8200
                                   Fax: 404-525-1173
                                   Email: justin.barnes@jacksonlewis.com

                                   ATTORNEYS FOR DEFENDANT

                                   Dated: 12.20.19
Case 2:19-cv-02594-JPM-cgc Document 76 Filed 12/20/19 Page 3 of 3                   PageID 321




                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document has been served via the court’s ECF system

on Justin R. Barnes, Jay A. Ebelhar and William R. Moseley, Jackson Lewis P.C., 171 17th Street

NW, Ste. 1200, Atlanta, GA 30363 on December 20, 2019.



                                                   /s/William B. Ryan
